DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-16 are pending in the instant invention.  According to the Amendments to the Claims, filed April 13, 2022, claims 1-10 and 12-15 were amended and claim 16 was added.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/EP2018/086066, filed December 20, 2018, which claims priority under 35 U.S.C. § 119(a-d) to FR 1771407, filed December 21, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-9 and 16, drawn to substituted pyrazolo[3,4-d]pyrimidines of the formula (I), shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 10-15, drawn to a method for inhibiting mammalian target of rapamycin (mTOR) activity in a subject, the method comprising administering… a pharmaceutical composition comprising a substituted pyrazolo[3,4-d]pyrimidine of the formula (I), shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on January 24, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 13, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-16 is contained within.

Reasons for Allowance

	Claims 1-17 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrazolo[3,4-d]pyrimidines of the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted pyrazolo[3,4-d]pyrimidines of the formula (I) that is not taught or fairly suggested in the prior art is R3 on the periphery of the pyrazolo[3,4-d]pyrimidine core.  This limitation is present in the recited species of claim 16.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	A represents N;
	R1 represents NH2;
	R2 represents F, Cl, Br, I, or NH2;
	R3 represents a fused, bicyclic heteroaryl, wherein the fused, bicyclic heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of F, Cl, Br, I, CN, CH3, CH2CH3, CF3, NHR5, and OR6;

	R4 represents C3-C10 alkyl or C3-C10 carbocyclyl;

	wherein the C3-C10 alkyl is branched;
	wherein the C3-C10 carbocyclyl is optionally bicyclic;
	wherein the C3-C10 alkyl or C3-C10 carbocyclyl is optionally interrupted with one heteroatom selected from the group consisting of O and S; and
	wherein the C3-C10 alkyl or C3-C10 carbocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of F, C3-C6 cycloalkyl, and heterocycloalkyl;

	R5 represents H, C1-C6 alkyl, acyl, or cyclopropyl;

	wherein the C1-C6 alkyl is saturated or unsaturated;
	wherein the C1-C6 alkyl is optionally interrupted with one heteroatom selected from the group consisting of O and S; and
	wherein the C1-C6 alkyl is optionally substituted with one substituent selected from the group consisting of C3-C5 cycloalkyl and heterocycloalkyl; and

	R6 represents H or CH3.”---


	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 represents Cl or NH2.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 2, wherein the compound is of formula (Ia):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Ia)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	R9 represents H, CH3, or CH2CH3; and
	each R10 independently represents H, F, Cl, CH3, OH, or OCH3.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 3, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R4 represents C3-C10 alkyl, wherein the C3-C10 alkyl is branched;
	R9 represents H; and
	each R10 independently represents H, F, Cl, or CH3.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 4, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R4 represents C4-C6 alkyl, wherein the C4-C6 alkyl is branched; and
	each R10 independently represents H or F.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, in a physiologically acceptable medium.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 6, wherein the pharmaceutical composition is formulated for oral administration or topical administration.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 7, wherein the pharmaceutical composition is formulated for topical administration.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 6, wherein the pharmaceutical composition comprises the compound, or a pharmaceutically acceptable salt or stereoisomer thereof, in an amount in the range of 0.001% (w/w) to 5% (w/w).”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting mammalian target of rapamycin (mTOR) activity in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of the pharmaceutical composition according to claim 6.”--- 

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 10, wherein the subject suffers from a dermatological complaint associated with a keratinization disorder.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 11, wherein the keratinization disorder has a component selected from the group consisting of an inflammatory component, a proliferative component, and an immunoallergic component, or a combination thereof.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 11, wherein the dermatological complaint associated with a keratinization disorder is selected from the group consisting of acne, actinic keratosis, atopic dermatitis, and psoriasis.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 13, wherein the dermatological complaint associated with a keratinization disorder is atopic dermatitis.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 14, wherein the atopic dermatitis has an inflammatory component.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 14, wherein the method further comprises reinforcing the barrier function in the subject suffering from atopic dermatitis.”---

	For new claim 17, the following text is inserted:
---“	A compound selected from the group consisting of:

	5-(6-amino-4-chloro-1-isopropyl-1H-pyrazolo[3,4-d]pyrimidin-3-yl)benzo[d]oxazol-2-amine;
	3-(2-aminobenzoxazol-5-yl)-4-chloro-1-isobutyl-1H-pyrazolo[3,4-d]pyrimidin-6-ylamine;
	3-(2-aminobenzoxazol-5-yl)-1-isopropyl-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-cyclopropylaminobenzoxazol-5-yl)-1-isopropyl-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-aminobenzoxazol-5-yl)-1-(2,2-dimethylpropyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-aminobenzoxazol-5-yl)-1-((S)-1,3-dimethylbutyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-aminobenzoxazol-5-yl)-1-(2,2-dimethylbutyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	1-(2,2-dimethylpropyl)-3-(2-ethylaminobenzoxazol-5-yl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-amino-4-fluorobenzoxazol-5-yl)-1-((S)-1,3-dimethylbutyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-amino-6-fluorobenzoxazol-5-yl)-1-((S)-1,3-dimethylbutyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-amino-6-chlorobenzoxazol-5-yl)-1-((S)-1,2-dimethylpropyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-amino-4-chlorobenzoxazol-5-yl)-1-(2,2-dimethylpropyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-amino-6-methoxybenzoxazol-5-yl)-1-(2,2-dimethylpropyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-amino-6-methoxybenzoxazol-5-yl)-1-(2,2-dimethylbutyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-amino-7-methyl-benzoxazol-5-yl)-1-(2,2-dimethylbutyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	2-[4,6-diamino-1-(2,2-dimethylpropyl)-1H-pyrazolo[3,4-d]pyrimidin-3-yl]-1H-pyrrolo[2,3-b]pyridin-5-ol;
	3-(2-amino-4-fluorobenzoxazol-5-yl)-1-(2,2-dimethylbutyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	N-(5-(4,6-diamino-1-(2,2-dimethylbutyl)-1H-pyrazolo[3,4-d]pyrimidin-3-yl)benzo[d]oxazol-2-yl)acetamide;
	3-(2-aminobenzoxazol-5-yl)-1-isopropyl-1H-pyrazolo[3,4-d]pyrimidin-6-ylamine;
	5-(6-amino-4-methyl-1-neopentyl-1H-pyrazolo[3,4-d]pyrimidin-3-yl)benzo[d]oxazol-2-amine;
	3-(2-aminobenzoxazol-5-yl)-1-(1-methylcyclobutylmethyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-amino-4-fluorobenzoxazol-5-yl)-1-(1-methylcyclobutylmethyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-amino-6-fluorobenzoxazol-5-yl)-1-(1-methylcyclobutylmethyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-aminobenzoxazol-5-yl)-1-(3-methylthietan-3-ylmethyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	(+)-3-(2-aminobenzoxazol-5-yl)-1-((S)-2-methyl-2-tetrahydrofuran-2-ylpropyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-[4,6-diamino-3-(2-aminobenzoxazol-5-yl)pyrazolo[3,4-d]pyrimidin-1-yl]-2,2-dimethylpropan-1-ol;
	3-(2-aminobenzoxazol-5-yl)-1-(2-methyl-2-methylsulfinylpropyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-aminobenzoxazol-5-yl)-1-(2-ethyl-2-methanesulfonylbutyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-aminobenzoxazol-5-yl)-1-(2,2-dimethylbut-3-enyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine;
	3-(2-aminobenzoxazol-5-yl)-1-(2,2-dimethylbut-3-ynyl)-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine; and
	3-(2-aminobenzoxazol-5-yl)-1-isopropyl-N6-methyl-1H-pyrazolo[3,4-d]pyrimidine-4,6-diamine,

or a pharmaceutically acceptable salt thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sunit Talapatra (Reg. No. 54,482) on April 19, 2022.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624